fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 ofthe internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action if you have questions about this letter you can contact the person listed at the top ofthis letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter4040 rev catalog number 47635z sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter4040 rev catalog number 47635z irs department of the treasury internal_revenue_service p o box cincinnati oh legend b product name d franchise name q date s geographic name t dollars dollar amount dear date date employer id number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons explained below facts you were formed on q as an unincorporated association the date your members adopted your bylaws your objectives in your bylaws are to help member stores increase sales and be more successful through the following cooperation joint activities and leveraging in o b brand awareness o promotions o marketing sales letter rev catalog number 47628k o charity sponsorships o best practices o market knowledge cost reductions o material_costs o advertising your membership is open to all b store owners in the s areas who are in good standing with d a corporation of franchisee owners membership is specific to store ownership and when a store owner changes the membership will change to the new owner only member stores will be listed on advertisements websites or other promotional materials membership dues are t dollars monthly the member-elected officers and committee chairs make up the board_of directors the board_of directors has authority to transact all operational business and reports to the general membership at regular meetings the general membership however approves all non-operational matters you spend percent of your time reporting business trends and implementing strategies that grow members' businesses and increase their revenues you conduct monthly member meetings where you identify and exchange ways to produce market and sell the products and services you spend forty percent of your time on planning and conducting workshops that provide best practices on members businesses operations marketing and sales aspects of members' businesses including exchanging information on joint business partners and resources available to members in these workshops and exchanges you compare current practices and identify processes and business efficiencies to improve performance and profits that can be used by all the membership you spend percent of your time on these workshops and exchanges you spend the final of your time addressing and discussing hiring personnel and compensation issues within your members' businesses all of your revenue comes from membership dues you identify all of your expenses as marketing expenses finally upon dissolution of the association the remaining assets and funds will be distributed equally among the current members in good standing that have been in the group at least twelve months law sec_501 c of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 ofthe income_tax regulations states that a business league is an association of persons having some common business interests the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit the regulations further state that the activities of a business league should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual members letter rev catalog number 47628k for exemption purposes a line_of_business is a trade or occupation entry into which is not restricted by a patent trademark or similar device which would allow private parties to restrict the right to engage in the business a segment of a line ofbusiness is not considered a line ofbusiness under sec_501 for the code revrul_55_444 1955_2_cb_258 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members revrul_58_294 1958_1_cb_244 holds that an association of licensed dealers in a certain type of patented product did not qualify as a business league the association in this ruling owned the controlling_interest in the corporation that held the basic patent of the product it engaged mainly in furthering the business interests of its member dealers and it did not benefit businesses that manufactured competing product of the same type covered by the patent revrul_67_77 1967_1_cb_138 also ruled that an association of dealers selling a particular make of automobile that engaged in financing general advertising campaigns to promote the sale of that particular make was not exempt because it was performing particular services for its members rather than promoting a line_of_business ie the automotive industry as a whole in this ruling membership in the organization was restricted to dealers who held franchises for the sale of the automobiles designated in the area in revrul_68_182 1968_1_cb_263 the service's position was stated that organizations promoting a single brand or product within a line_of_business do not qualify for exemption under sec_50l c of the code in 440_us_472 ct_d 1979_1_cb_198 the court held that an organization of muffler dealers franchised by midas international corporation did not qualify for exemption from federal_income_tax as a business league under sec_501 of the code the organization's purpose was too narrow to satisfy the line_of_business test of sec_1 c -1 of the regulations application of law you are not described in sec_501 ofthe code because you are not organized and operated as a business league you are not described in sec_1 50l c -l ofthe income_tax regulations because your activities are directed to perform services for the benefit of a particular franchise business rather than to the improvement of business conditions of one or more lines of business you are not similar to the organization described in revrul_55_444 because your advertising and promotion campaign is specific to the one patented product and service sold by your members rather than to encourage the use of products and services of the industry as a whole you are similar to the organizations described in revenue rulings and because your activities further the business interests of your member franchisees of a single brand or product you perform particular letter rev catalog number 47628k services for your members that are meant to increase their individual sales and revenues rather than benefit the industry as a whole or improve the business conditions of the entire industry you are like the organizations described in revenue rulings and because your activities are exclusively directed for specific franchisees you were established for member franchisees to increase sales and be more successful through joint activities and leveraging in b brand awareness promotions and marketing and sales because you are only improving business conditions in a segment of line of a business you are precluded from exemption under sec_501 you are similar to the organization described in national muffler dealers association because your activities serve members who are specific franchise owners you provide particular services toward particular franchisees which does not represent one or more line of businesses therefore you are precluded from exemption under sec_501 applicant's position you declined to provide your position during the initial application processing conclusion you do not meet sec_501 because your benefits are directed toward a segment ofline of a business because your members are limited to franchise owners of a particular brand your activities are not directed to the improvement of business conditions of one or more lines of business rather they are providing particular services for your individual members accordingly we conclude that you are not exempt under sec_501 ofthe code lfyou don't agree you have a right to file a protest ifyou don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47628k under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us ifhe or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role ofthe appeals_office in publication how to appeal an irs decision on tax exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev -2014 catalog number 47628k
